DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2015/0358542 A1).[claim 1]
Regarding claim 1, Sato discloses an apparatus, comprising: at least one memory configured to store instructions (Figure 3, Item 303/304); and at least one processor in communication with the at least one memory and configured to execute the instructions (Figure 3, Item 313/302; Paragraphs 0034, 0091) to: detect a feature amount from each of a plurality of images different in in-focus position in an optical axis direction (Figure 10, S1001; Figure 5, S501 and Figure 6A; Paragraphs 0035-0038, 0054); and align the plurality of images by using the feature amount (Figure 10, S1003-S1004; Figure 5, S503), wherein the at least one processor further executes instructions to detect the feature amount by preferentially using a focusing area of each of the plurality of images (Paragraphs 0057-0058; calculating homography matrix using coordinate values of feature points, wherein the homography matrix is based on the in-focus areas of images A to C).[claim 2]
Regarding claim 2, Sato discloses the apparatus according to Claim 1, wherein the at least one processor further executes instructions to generate a composite image by extracting the focusing areas of the respective images (Figure 5, S504, Figure 12; Paragraph 0042-0043, 0059-0071; combining aligned images A to C to form a depth-of-field composite image).[claim 3]
Regarding claim 3, Sato discloses the apparatus according to Claim 2, wherein the composite image has a depth of field deeper than a depth of field of each of the plurality of images (Paragraph 0043; extended depth-of-field).[claim 14]
Regarding claim 14, Sato discloses the apparatus according to Claim 1, wherein the at least one processor further executes instructions to detect the focusing area of each of the plurality of images by using contrast of the plurality of images (Figure 5, S502; Figure 7; Paragraphs 0042-0045; note that edge detection detects areas of the image of high contrast; additionally note that the claim as written does not define the particular manner in which the contrast of the images is utilized to detect focusing areas).[claim 15]
Regarding claim 15, see the rejection of claim 1 above and further note that the apparatus of Sato further includes a sensor to pick up a plurality of images at the different in-focus positions in an optical axis direction as claimed (Figure 1, Items 102-105 may be collectively considered “a sensor” which pickup images at various in focus positions as shown in Figure 6; Paragraphs 0036-0040).[claim 16]
Regarding claim 16, Sato discloses the apparatus according to Claim 15, wherein the sensor records the focusing areas of the plurality of images in imaging (Paragraph 0035; images are captured and stored in RAM or external memory; note that the stored images would include the in-focus positions of the image (i.e. pixel regions which are in focus) and the claim as written does not specify the format of the “focusing area” or how it is stored).[claims 17 and 18]
Claims 17 and 18 are method claims corresponding to apparatus claims 1 and 2.  Therefore, claims 17 and 18 are analyzed and rejected as previously discussed with respect to claims 1 and 2.[claims 19 and 20]
Regarding claims 19 and 20, see the rejection of claims 1 and 2 above and note that Sato discloses storing a program on a non-transitory medium for causing a computer to execute a method as claimed (Paragraphs 0034, 0091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0358542 A1) in view of Ono (US 2013/0016180 A1).[claim 4]
Regarding claim 4, Sato discloses the apparatus according to Claim 1, but does not disclose wherein the feature amount is a motion vector.
However, image alignment systems which utilize a motion vector as a feature amount are known in the art.   For example, Ono discloses the use of a block matching algorithm which matches blocks between images and calculates motion vectors for the respective blocks as an alternative to a SIFT/SURF system such as that taught by Sato (e.g. Paragraphs 0003-0009).  One of ordinary skill in the art could have substituted the block matching algorithm in place of the SIFT/SURF system of Sato with predictable results since both systems provide ways to estimate motion between images for image alignment, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a block matching algorithm as taught by Ono to calculate motion vectors between the reference image and images A, B and C of Sato and to align the images according to the calculated motion vectors.[claim 5]
Regarding claim 5, Sato in view of Ono discloses the apparatus according to Claim 4, wherein the at least one processor further executes instructions to detect the motion vector from a contrast of each of the plurality of images (Ono, Paragraph 0007-0009; note that in finding matching blocks, the contrast of the images would be utilized during comparison of the absolute differences of the pixels; note that the claim as written does not define how the contrast of the images is used in the detection of the motion vector, thus a comparison of pixel values which form the contrast of the image is believed to read on the claim as written).[claim 6]
Regarding claim 6, Sato in view of Ono discloses the apparatus according to Claim 4, wherein the at least one processor further - 17 -10205175US01 executes instructions to: arrange a plurality of blocks in each of the plurality of images and detect the motion vector by using the plurality of blocks (Ono, Figure 2; Paragraphs 0007-0009; note that the blocks shown in the first image of Figure 2 are arranged in a particular manner and motion vectors are detected by using matching blocks of the second image).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 7-13]
Regarding claims 7-13, while the prior art teaches a system which arranges blocks and detects a motion vector (see rejections based on Ono above), the prior art does not teach or reasonably suggest rearranging the blocks if the detected motion vectors do not satisfy a predetermined condition as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following show additional prior art systems which align a plurality of images using a feature amount:
	Kobayashi			US 2015/0117539 A1
	Saito et al.			US 8,970,722 B2
	Tamaru				US 8,023,000 B2
	Chiba et al.			US 6,456,731 B1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Timothy J Henn/Primary Examiner, Art Unit 2698